Ciparick, J. (dissenting).
Finding no basis for the majority’s holding that “prejudice must be shown in order for a defendant to prevail on a suppression motion under CPL 700.50 (3)” (majority op at 173), I respectfully dissent and would hold that failure to allege prejudice is not fatal to defendant’s motion.
CPL 700.50 is part of a larger statutory scheme that “exist[s] to safeguard rights protected by the Fourth Amendment” (People v Greene, 9 NY3d 277, 281 [2007]) and reflects “our strong public policy of protecting citizens against the insidiousness of electronic surveillance” (People v Capolongo, 85 NY2d 151, 160 [1995]). In light of that policy, we have “long recognized the importance of fidelity to the statutory directives that govern authorized eavesdropping,” a practice we have deemed “singularly invasive” (People v Darling, 95 NY2d 530, 535 [2000]). Indeed, we have stated that without “scrupulous compliance with article 700 . . . any evidence derived from [a] wiretap is inadmissible” (Capolongo, 85 NY2d at 159-160; see also People v Schulz, 67 NY2d 144, 148 [1986] [“there must be strict compliance with the provisions of New York’s eavesdropping statute (CPL art 700)”]; People v Winograd, 68 NY2d 383, 391 [1986]).
CPL 700.50 (3) provides:
“Within a reasonable time, but in no case later than ninety days after termination of an eavesdropping or video surveillance warrant, or expiration of an extension order . . . written notice of the fact and date of the issuance of the eavesdropping or video surveillance warrant, and of the period of authorized eavesdropping or video surveillance, and of the fact that during such period communications were or were not intercepted or observation^] were *175or were not made, must be served upon the person named in the warrant and such other parties to the intercepted communications or subjects of the video surveillance as the justice may determine in his discretion is in the interest of justice” (emphasis added).
The purposes furthered by this mandatory notice requirement are twofold: “first, to publicize wiretaps to assure the community that eavesdropping techniques are reasonably employed . . . and, second, to allow defendants in criminal actions to test the legality of the warrants by making timely motions to suppress evidence” (People v Hueston, 34 NY2d 116, 122 [1974]). Although the statute does not prescribe a remedy for its violation, we have repeatedly stated that “failure to comply [with article 700] will generally result in suppression” (People v Bialostok, 80 NY2d 738, 747 [1993]; see also Winograd, 68 NY2d at 391).
We have recognized “limited exceptions,” finding in Hueston and Bialostok that the People’s noncompliance with section 700.50 (3) need not result in suppression where the defendant received actual notice that he was the target of an eavesdropping warrant within the prescribed 90-day period (see Bialostok, 80 NY2d at 747-748; Hueston, 34 NY2d at 121-122). Under those “special circumstances” (Hueston, 34 NY2d at 120), where statutory notice would simply be duplicative, apprising neither the defendant nor the public of any new information, suppression would not serve “any useful purpose” (id. at 122; see Bialostok, 80 NY2d at 747).
Here, by contrast, defendant received neither written notice under CPL 700.50 (3) nor actual notice within the statutory period. Nonetheless, the Appellate Division held that “defendant failed to allege any prejudice that would have warranted a hearing on his suppression argument that the People failed to comply with CPL 700.50 (3)” (People v Rodriguez, 77 AD3d 420, 421 [1st Dept 2010]). The majority holds today that suppression is unwarranted, finding that the rationale of Hueston and Bialostok “implicitly rests on the premise that suppression should not be ordered . . . where there is no prejudice to the defendant” (majority op at 173) and concluding that defendant has not met that burden {id. at 173). However, nothing in our two precedents indicates that where a defendant has not received posttermination notice in any form within the statutory period he or she is obligated to allege anything more to warrant a *176hearing on the suppression of the intercepted communications. In fact, Hueston provides just the opposite, stating simply that “to suppress the evidence, a defendant must show a failure of notice” (34 NY2d at 120). Here, such failure exists as defendant was not advised of the eavesdropping warrant until his arraignment after the expiration of the statutorily mandated 90-day period.
In my view, critical to Hueston and Bialostok was not merely, as the majority contends, that the defendants were “able to challenge the legality of the eavesdropping warrant in a timely fashion” (majority op at 173), but that the government’s surveillance activities came to light within the 90-day period that the Legislature has deemed reasonable. A rule that conditions suppression—perhaps the only truly effective means of fostering compliance with section 700.50 (3)—on a defendant’s showing of prejudice ignores the fact that the statute’s notification requirement is intended to inure not only to the benefit of defendants but also “to the community at large” CBialostok, 80 NY2d at 748). In diluting the consequences of noncompliance, the majority’s interpretation effectively “render[s] the timeliness requirement a nullity” (People v Gallina, 66 NY2d 52, 56 [1985]) and converts section 700.50 (3) into a discretionary notice provision.
Moreover, the majority’s imposition of a prejudice pleading requirement is not only inconsistent with our most relevant precedent, but also with our treatment of other provisions of article 700. For example, in Gallina, we suppressed evidence obtained in violation of CPL 700.35 (2), requiring removal or “permanent inactivation” of any eavesdropping device upon expiration of a wiretap warrant (see id. at 54, 57). “That no unauthorized eavesdropping may have occurred [was] beside the point, because it is the potential for abuse that is the focus of analysis” (id. at 58 [emphasis added]).
An examination of our holding in People v Marino (49 NY2d 774 [1980]) further illustrates the incongruousness of the majority’s rule. In Marino, we held that the defendant was not entitled to suppression of tapes obtained pursuant to a wiretap warrant as a result of the People’s noncompliance with the issuing court’s instruction to file interim progress reports during the pendency of the wiretap “at least in the absence of any demonstration of substantial prejudice to the defendant” (id. at 775). We noted that the statute at issue, CPL 700.50 (1), “does not itself require the filing of interim reports; rather it authorizes the issuing court to require such reports” (id.). Here, *177however, the People’s violation is not of a discretionary instruction but an express statutory directive. To impose the same showing of prejudice requirement under these disparate circumstances makes little sense and undermines our long commitment to strict enforcement of article 700.
We have never imposed a prejudice standard and I would not do so here. Today’s holding minimizes the significance of statutory noncompliance. I would thus reverse the judgment and grant a new trial to be preceded by a suppression hearing on the CPL 700.50 (3) notice issue.
Judges Graffeo, Read, Smith and Jones concur with Judge Pigott; Judge Ciparick dissents in a separate opinion in which Chief Judge Lippman concurs.
Order affirmed.